     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually           )     Case No.
     and on behalf of all others similarly   )
12   situated,                               )     CLASS ACTION
13                                           )
     Plaintiff,                              )     COMPLAINT FOR VIOLATIONS
14
                                             )     OF:
15          vs.                              )
16                                           )     1. Negligent Violations of the
     DELIVER CAPITAL; AXA 1                  )        Telephone Consumer Protection
17   HOLDINGS, LLC, and DOES 1               )        Act [47 U.S.C. §227(b)]
18   through 10, inclusive,                  )     2. Willful Violations of the Telephone
                                             )        Consumer Protection Act [47
19
     Defendant.                              )        U.S.C. §227(b)]
20                                           )
                                             )     DEMAND FOR JURY TRIAL
21
            Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
22
     all others similarly situated, alleges the following upon information and belief
23
     based upon personal knowledge:
24
                                NATURE OF THE CASE
25
            1.    Plaintiff brings this action individually and on behalf of all others
26
     similarly situated seeking damages and any other available legal or equitable
27
     remedies resulting from the illegal actions of Defendants DELIVER CAPITAL and
28



                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 2 of 9 Page ID #:2




 1   AXA 1 HOLDINGS, LLC (hereinafter collectively referred to as “Defendants”),
 2   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 3   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 4   U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading Plaintiff’s
 5   privacy.
 6                              JURISDICTION & VENUE
 7         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   an individual living in California, seeks relief on behalf of a Class, which will result
 9   in at least one class member belonging to a different state than that of Defendant, a
10   company incorporated in the State of Missouri and based in California. Plaintiff
11   also seeks up to $1,500.00 in damages for each call in violation of the TCPA,
12   which, when aggregated among a proposed class in the thousands, exceeds the
13   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
14   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
15   (“CAFA”) are present, and this Court has jurisdiction.
16         3.      Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   Los Angeles.
20                                         PARTIES
21         4.      Plaintiff TERRY FABRICANT is an individual living in California
22   and is a “person” as defined by 47 U.S.C. § 153 (39).
23         5.      Defendant DELIVER CAPITAL (hereinafter “DC”), is a lender
24   providing consumer and business loans and is a “person” as defined by 47 U.S.C.
25   § 153 (39).
26         6.      Defendant AXA 1 HOLDINGS, LLC (hereinafter “AXA”), is a data
27   processing and preparation business and is a “person” as defined by 47 U.S.C. §
28   153 (39).


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 3 of 9 Page ID #:3




 1         7.     Plaintiff believes, and thereupon alleges, that Defendants DC and
 2   AXA were acting for the mutual benefit of one another and in concert at all times
 3   relevant herein, and will therefore be referred to hereinafter and collectively as
 4   “Defendants”.
 5         8.     The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         9.     Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                              FACTUAL ALLEGATIONS
20         10.    Beginning in or around March of 2019, Defendants contacted Plaintiff
21   on Plaintiff’s cellular telephone numbers ending in -1083 in an attempt to solicit
22   Plaintiff to purchase Defendants’ services.
23         11.    Defendants used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
25         12.    Defendants contacted or attempted to contact Plaintiff from telephone
26   numbers belonging to Defendants, including without limitation (949) 791 – 9732.
27         13.    Defendants’ calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 4 of 9 Page ID #:4




 1         14.    Defendants’ calls were placed to telephone number assigned to a
 2   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3   pursuant to 47 U.S.C. § 227(b)(1).
 4         15.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 7   227(b)(1)(A).
 8         16.    Defendants’ calls to Plaintiff constitute solicitation calls pursuant to
 9   47 C.F.R. § 64.1200(c)(2) as they were attempts to promote or sell Defendant’s
10   services.
11                               CLASS ALLEGATIONS
12         17.    Plaintiff brings this action individually and on behalf of all others
13   similarly situated, as a member the class concerning the ATDS claim for no prior
14   express consent (hereafter “The Class”) is defined as follows:
15
                  All persons within the United States who received any
16                solicitation/telemarketing   telephone   calls    from
17                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
18
                  system or an artificial or prerecorded voice and such
19                person had not previously consented to receiving such
20
                  calls within the four years prior to the filing of this
                  Complaint
21
22         18.    Plaintiff represents, and is a member of, The Class, consisting of all
23   persons within the United States who received any solicitation telephone calls from
24   Defendants to said person’s cellular telephone made through the use of any
25   automatic telephone dialing system or an artificial or prerecorded voice and such
26   person had not previously not provided their cellular telephone number to
27   Defendants within the four years prior to the filing of this Complaint.
28         19.    Defendants, their employees and agents are excluded from The Class.


                                CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 5 of 9 Page ID #:5




 1   Plaintiff does not know the number of members in The Class, but believes the Class
 2   members number in the thousands, if not more. Thus, this matter should be
 3   certified as a Class Action to assist in the expeditious litigation of the matter.
 4         20.    The Class is so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Class includes thousands of members.            Plaintiff alleges that The Class
 9   members may be ascertained by the records maintained by Defendants.
10         21.    Plaintiff and members of The Class were harmed by the acts of
11   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
12   and The Class members via their cellular telephones thereby causing Plaintiff and
13   The Class members to incur certain charges or reduced telephone time for which
14   Plaintiff and The Class members had previously paid by having to retrieve or
15   administer messages left by Defendants during those illegal calls, and invading the
16   privacy of said Plaintiff and The Class members.
17         22.    Common questions of fact and law exist as to all members of The
18   Class which predominate over any questions affecting only individual members of
19   The Class. These common legal and factual questions, which do not vary between
20   ATDS Class members, and which may be determined without reference to the
21   individual circumstances of any ATDS Class members, include, but are not limited
22   to, the following:
23                a.      Whether, within the four years prior to the filing of this
24                        Complaint, Defendants made any telemarketing/solicitation
25                        call (other than a call made for emergency purposes or made
26                        with the prior express consent of the called party) to a ATDS
27                        Class member using any automatic telephone dialing system or
28                        any artificial or prerecorded voice to any telephone number


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 6 of 9 Page ID #:6




 1                       assigned to a cellular telephone service;
 2                b.     Whether Plaintiff and The Class members were damaged
 3                       thereby, and the extent of damages for such violation; and
 4                c.     Whether Defendants and their agents should be enjoined from
 5                       engaging in such conduct in the future.
 6         23.    As a person that received numerous telemarketing/solicitation calls
 7   from Defendants using an automatic telephone dialing system or an artificial or
 8   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 9   claims that are typical of The Class.
10         24.    Plaintiff will fairly and adequately protect the interests of the members
11   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
12   class actions.
13         25.    A class action is superior to other available methods of fair and
14   efficient adjudication of this controversy, since individual litigation of the claims
15   of all Class members is impracticable. Even if every Class member could afford
16   individual litigation, the court system could not. It would be unduly burdensome
17   to the courts in which individual litigation of numerous issues would proceed.
18   Individualized litigation would also present the potential for varying, inconsistent,
19   or contradictory judgments and would magnify the delay and expense to all parties
20   and to the court system resulting from multiple trials of the same complex factual
21   issues. By contrast, the conduct of this action as a class action presents fewer
22   management difficulties, conserves the resources of the parties and of the court
23   system, and protects the rights of each Class member.
24         26.    The prosecution of separate actions by individual Class members
25   would create a risk of adjudications with respect to them that would, as a practical
26   matter, be dispositive of the interests of the other Class members not parties to such
27   adjudications or that would substantially impair or impede the ability of such non-
28   party Class members to protect their interests.


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 7 of 9 Page ID #:7




 1         27.    Defendants have acted or refused to act in respects generally
 2   applicable to The Class, thereby making appropriate final and injunctive relief with
 3   regard to the members of the Class as a whole.
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                      47 U.S.C. §227(b).
 7                         On Behalf of Plaintiff and The Class
 8         28.    Plaintiff repeats and incorporates by reference into this cause of action
 9   the allegations set forth above.
10         29.    The foregoing acts and omissions of Defendants constitute numerous
11   and multiple negligent violations of the TCPA, including but not limited to each
12   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
13   47 U.S.C. § 227 (b)(1)(A).
14         30.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
15   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
16   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17         31.    Plaintiff and The Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                             Act
22                                      47 U.S.C. §227(b)
23                         On Behalf of Plaintiff and The Class
24         32.    Plaintiff repeats and incorporates by reference into this cause of action
25   the allegations set forth above.
26         33.    The foregoing acts and omissions of Defendants constitute numerous
27   and multiple knowing and/or willful violations of the TCPA, including but not
28   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 8 of 9 Page ID #:8




 1   and in particular 47 U.S.C. § 227 (b)(1)(A).
 2         34.    As a result of Defendants’ knowing and/or willful violations of 47
 3   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
 4   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 5   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6         35.    Plaintiff and the Class members are also entitled to and seek injunctive
 7   relief prohibiting such conduct in the future.
 8                                PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                   47 U.S.C. §227(b)
13               • As a result of Defendants’ negligent violations of 47 U.S.C.
14                §227(b)(1), Plaintiff and The Class members are entitled to and
15                request $500 in statutory damages, for each and every violation,
16                pursuant to 47 U.S.C. 227(b)(3)(B).
17               • Any and all other relief that the Court deems just and proper.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22               • As a result of Defendants’ willful and/or knowing violations of 47
23                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
24                and request treble damages, as provided by statute, up to $1,500, for
25                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
26                U.S.C. §227(b)(3)(C).
27               • Any and all other relief that the Court deems just and proper.
28



                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-09123-DSF-JEM Document 1 Filed 10/05/20 Page 9 of 9 Page ID #:9




 1                                    JURY DEMAND
 2         36.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
           Respectfully submitted this 5th day of October, 2020.
 5
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                       By: /s/ Todd M. Friedman
 8
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10
                                           Attorney for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
